Name: Commission Regulation (EC) No 586/96 of 1 April 1996 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 84/ 18 EN Official Journal of the European Communities 3 . 4. 96 COMMISSION REGULATION (EC) No 586/96 of 1 April 1996 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EC) No 344/96 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to clarify the terms 'pullover' and 'waistcoat' used in Note 3 (b) to Chapter 61 of the combined nomenclature; whereas for this purpose it is necessary to supplement Additional Note 1 to Chapter 61 of the combined nomenclature; whereas Annex I to Regulation (EEC) No 2658/87 has to be amended accordingly, Whereas the Tariff and Statistical Nomenclature Section of the Customs Code Committee has not delivered an opinion within the time limit set by its chairman; HAS ADOPTED THIS REGULATION: Article 1 The second paragraph of Additional Note 1 to Chapter 61 of Annex I to Regulation (EEC) No 2658/87 is replaced by the following: 'For this purpose :  the fabric used can be unbleached, bleached, dyed, of yarns of different colours or printed,  a pullover or waistcoat with ribbing is to be consi ­ dered as a component of an ensemble even if there is no ribbing on the component intended to cover the lower part of the body, provided that the ribbing is not sewn on but produced directly by the knitting process .' Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 256, 7. 9. 1987, p. (2) OJ No L 49, 28 . 2. 1996, p. 1 . 1 .